Citation Nr: 1229905	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-13 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left knee meniscectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the veteran's claims.  The case later came under the jurisdiction of the Los Angeles RO.

The Board also points out that there are several issues currently pending that are not before the Board, such as service connection for several disabilities as secondary to the Veteran's service connected left knee disabilities.  These claims are referred to the RO for further action.

The issues pertaining to increased ratings for the Veteran's service connected left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran in this case served on active duty from May 1976 to April 1977.

2. On June 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested, as to the issue of unemployability.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of unemployability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a statement dated June 2011, withdrew this appeal as to the issue of individual unemployability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to individual unemployability.


REMAND

As to the Veteran's claims of entitlement to increased ratings for his service connected left knee disabilities, the Board finds that a remand is warranted.  Specifically, the Board points out that the Veteran, in his recent hearing testimony before the Board in July 2012, indicated that he felt his knee had increased in severity since his last VA examination in July 2011.  The Veteran also indicated that he felt that last examination was inadequate.  As the Veteran feels his symptoms have increased in severity, the Board finds that he should be provided with a further VA examination which addresses the current level of severity of his disability.

The Board also notes that the Veteran testified that he applied for disability benefits from the Social Security Administration.  Although he indicated that the claim was denied, that agency may nevertheless have evidence relevant to the severity of his disability.  It does not appear that the entire file was obtained from the Social Security Administration .

Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand, the RO/AMC should request records from SSA pertaining to the claim for disability benefits. 

In addition, the Board points out that, since the last Supplemental Statement of the Case was issued by the RO as to these issues, in May 2009, more relevant evidence has been associated with the Veteran's claims file as to this issue, specifically VA treatment records.  No waiver of RO consideration has been received as to most of these records.  As this evidence is relevant to the Veteran's claims, it must be considered by the RO in the first instance.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the Veteran's SSA disability records and associate them with the claims file. The RO should also take appropriate steps to contact the Veteran and his representative in order to have them identify any outstanding medical evidence or treatment records that might support his claims for increase.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Thereafter, the Veteran should be afforded a VA examination for his left knee.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability. The examiner should specifically note any limitation of motion.  A complete rationale for any opinion offered must be provided. 

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for increase in light of all evidence of record, to include that submitted since the issuance of the most recent SSOC in May 2009.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a fully responsive SSOC and afford them a reasonable opportunity for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


